Citation Nr: 1112033	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to January 29, 2010, and as 30 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran had active service from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2010, the RO increased the Veteran's evaluation for bilateral hearing loss from noncompensable to 30 percent, effective January 29, 2010.

Inasmuch as a rating in excess of 30 percent is available, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher rating as reflected on the title page remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when action is required.


REMAND

The Board notes that the Veteran was afforded a VA audiology examination in January 2010 to determine the current severity of his bilateral hearing loss disability.  The VA examiner did not note the impact of the bilateral hearing loss on his occupation or his ordinary activities.  The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Unfortunately, the January 2010 VA audiology examination report is not in compliance with Martinak.  Therefore, the claims file should be returned to the VA examiner who performed the January 2010 VA audiology examination, if available, for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's VA outstanding treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The claims folder should be returned to the VA examiner who performed the January 2010 VA audiology examination.  The examiner should be requested to prepare an addendum that provides a description of the effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.

If the prior audiologist is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo another VA audiology examination, by an appropriate examiner, to obtain the requested information noted above. The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, to include scheduling a new VA exam, if warranted, the RO should readjudicate the remanded claim of service connection for bilateral hearing loss in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


